Citation Nr: 1703599	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  16-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for rheumatic fever.

2. Entitlement to service connection for a heart condition, to include as secondary to rheumatic fever. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1947 to July 1948. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought on appeal. The Veteran subsequently submitted a request for the reconstruction of his service treatment records (STRs), which had been deemed destroyed in a fire that occurred at the National Personnel Records Center (NPRC) in 1973. In July 2014 the RO issued a new rating decision which continued the denial of the Veteran's claims. The Veteran filed a Notice of Disagreement (NOD) in August 2014. The RO issued a Statement of the Case (SOC) in February 2016. In March 2016, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for both rheumatic fever and a heart disorder, which he asserts is secondary to (i.e., proximately due to or aggravated by) the rheumatic fever. The Veteran has stated that he contracted rheumatic fever while stationed at Fort Dix, New Jersey, and was hospitalized from March 1947 to June 1947. The Board notes that the Veteran's STRs from this period were destroyed by fire. The Board concedes the Veteran had rheumatic fever while in service. 

In this case, the Veteran does not contend, nor does the evidence show that he has active rheumatic fever. Rather, the Veteran asserts that he currently suffers from residual symptoms of rheumatic fever. In particular, the Veteran has asserted symptoms including, but not limited to, heart/valvular damage, low heart rates, and a history of chest pain. 

To date, the Veteran has not been afforded a comprehensive VA medical examination to determine what rheumatic fever residuals, if any, are present. Similarly, the Veteran has not been afforded a comprehensive VA medical examination to determine the nature and etiology of his claimed heart condition. Although the Veteran has submitted private medical records related to his heart condition, they do not provide an opinion as to the exact nature and etiology of his heart condition. 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine what rheumatic fever residuals, if any, are present, taking into account that the Board has conceded that the Veteran suffered from rheumatic fever in service.

The examiner should determine the nature and etiology of any current heart disorder found, to include all rheumatic fever residuals and/or valvular heart disease. Regarding any heart, cardiovascular, or valvular disorders found, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder is caused by OR aggravated by (permanently worsened beyond natural progression) the Veteran's conceded inactive rheumatic fever. If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. A complete rationale must be provided for any opinions expressed.

2.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).





